Title: From George Washington to Robert Morris, 23 July 1792
From: Washington, George
To: Morris, Robert



Dear Sir,
Mount Vernon July 23d 1792.

This letter will be presented to you by Mr Jno. Augo. Spotswood, Son of General Spotswood. The enclosure, communicates the ideas of the father, and the wishes of the Son as fully as it is in my power to make them known to you; and when compared with the former letters from Genl Spotswood to me, which you have seen, leaves nothing more for me to add on this subject than to say that your good Offices in behalf of the young Gentleman will oblige the father, the Son & myself.
I have no knowledge of the young man, nor have I the least reason to distrust the character given of him by his father—but it is a fathers account—and you, better than I will know whether any, & what allowances are to be made for it.
Mrs Washington joins with me in a tender of best wishes for Mrs Morris yourself & the rest of the family. With very great esteem & regard I am—Dr Sir—Yr Most Obedt and Affect. Hble Sert

Go: Washington

